COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON



         ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Cause number and style:        01–12–00795–CV; Bob Bennett & Associates and Bob
                               Bennett v. Gary O. Land

Date motions filed:            August 5, 2013

Party filing motions:          Appellants

       It is ordered that Appellants’ Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, and Huddle.

Justice Sharp, not participating.




Date: September 24, 2013